t c memo united_states tax_court ella freidus petitioner v commissioner of internal revenue respondent docket no filed date on the facts held r has established by clear_and_convincing evidence that at least part of f's underpayment for the taxable years and is attributable to fraud with the intent to evade tax and that f's failure_to_file her and tax returns is attributable to fraud see sec_6651 f b i r c held further r's determination that f is liable for the additions to tax under sec_6653 a and b i r c for the taxable_year sec_6653 a i r c for the taxable_year and sec_6651 i r c for the and taxable years is sustained richard h champion for petitioner monica eb koch and richard wright for respondent memorandum findings_of_fact and opinion nims judge respondent determined deficiencies additions to tax and penalties for and with respect to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6653 a sec_6653 sec_6653 b b sec_6654 a sec_6651 f dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the parties have agreed that the proper amounts of petitioner's income_tax deficiencies are dollar_figure dollar_figure dollar_figure and dollar_figure for the and taxable years respectively the parties have further agreed that petitioner is liable for the addition_to_tax under sec_6654 for the and taxable years after these concessions by both parties the sole issue for decision is whether petitioner is liable for the additions to tax for fraud under sec_6653 a and b for the taxable_year and sec_6653 for the taxable_year and the additions to tax for fraudulent_failure_to_file timely income_tax returns under sec_6651 for the taxable years and in the event we should determine that petitioner is not liable for the additions to tax under sec_6651 and sec_6653 the parties have stipulated that petitioner would then be liable for the accuracy-related_penalty attributable to negligence or disregard of rules or regulations under sec_6662 for the and taxable years findings_of_fact petitioner resided in cold spring harbor new york when the petition was filed petitioner is married to jacob freidus petitioner maintained separate finances from mr freidus during the years in issue prior to her marriage to mr freidus in petitioner was an art dealer who collected art for an art gallery she owned on long island new york she was also an agent for a well-known russian artist during the operation of her art gallery petitioner maintained books_and_records and filed tax returns petitioner was a successful real_estate investor and fine art collector petitioner engaged in several profitable real_estate transactions prior to her marriage to mr freidus upon petitioner's marriage to mr freidus petitioner received properties from him petitioner collected jewelry antique rugs and picasso ceramics during the years in issue items in petitioner's art collection have often been displayed in museums throughout the world prior to her marriage to mr freidus petitioner regularly filed federal_income_tax returns while petitioner was aware of her duty to file income_tax returns and the consequences arising for failing to file she did not file federal_income_tax returns for her and taxable years petitioner was also aware of her right to request extensions to file her tax returns but did not request extensions to file her returns the last return petitioner filed was for the taxable_year petitioner also knew of her obligation to make estimated_tax payments but failed to do so for the and taxable years petitioner believed that a return if prepared would indicate that she owed taxes petitioner also believed that she would owe taxes for had a return been prepared during the years in issue petitioner's income consisted of the following horse show year income_interest capital_gains rents dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner made the following purchases at christie's auctions date amount date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date big_number date may big_number petitioner made the following purchases at sotheby's auctions date amount date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date date big_number date big_number date big_number date big_number date big_number date big_number date big_number petitioner paid the following amounts of qualified_residence_interest and property taxes for her residence pincite dock hollow road cold spring harbor new york dock hollow property qualified_residence real_property year interest taxes dollar_figure dollar_figure big_number big_number big_number big_number big_number petitioner paid annette pores an annual salary of dollar_figure for clerical services rendered for the taxable years and petitioner maintained records of her finances in an office located at the dock hollow property on or about date the united_states filed suit to collect the deficiencies determined by the tax_court in freidus v commissioner tcmemo_1979_507 in which mr freidus was the petitioner during the united_states sought to depose jacob freidus and to examine documents in his possession that described his income and assets mr freidus resisted the efforts of the united_states and the united_states was forced to seek the district court's assistance in conducting discovery the united_states also sought documents and deposition testimony from petitioner as a result of the district court's order and subpoena issued to petitioner three file cabinets and boxes of records were transferred from her home and delivered to the office of her attorney beginning on date at a rate of no more than two or three boxes per week these records were copied and delivered to the united_states except for approximately big_number documents which petitioner claimed were privileged under the fifth_amendment attorney-client_privilege and the work-product_doctrine at no time was petitioner denied access to her records subsequently mr freidus filed a petition under chapter of the bankruptcy code on date the bankruptcy court entered an order directing that mr freidus and petitioner be deposed and that they produce numerous documents with respect to their financial condition petitioner's counsel advised the united_states that petitioner would not submit to a deposition invoking her rights under the fifth_amendment the united_states did not depose petitioner the bankruptcy court denied mr freidus a discharge of his federal tax_liabilities mr freidus presently owes the internal_revenue_service in excess of dollar_figure million during the years in issue petitioner traveled extensively she flew to auction houses in london petitioner and her husband traveled to tokyo japan in early date at the request of the tokyo metropolitan art museum to be present at the opening ceremony of an exhibition entitled the 1920's in japan petitioner also traveled to russia and france to visit museums to which she had lent paintings petitioner now resides in an big_number square-foot home on acres with an in-ground pool fireplaces feet of waterfront anda gazebo at the time of trial the house was on the market with an asking price of dollar_figure the house known as dark hollow has been described in the book the mansions of long island as the most remarkable house on the east coast petitioner purchased this residence around petitioner employed a live-in married couple to take care of dark hollow during the years in issue one of the caretakers johnny mongkauw also served as petitioner's chauffeur whom mr freidus paid in cash every week during the 1970s and 1980s petitioner authorized or consented to the formation of multiple corporations subseguent to their formation these corporations did not issue capital stock transact business hire employees or file tax returns bank accounts were opened and for a time maintained in the name of some of these corporations these corporations were merely nominees all income and expenses flowing therefrom were chargeable to petitioner petitioner often paid personal expenses from accounts in the names of her nominee corporations prior to her marriage to mr freidus petitioner had never incorporated her businesses petitioner incorporated ivory ranch inc ivory ranch a nominee corporation on date in the state of nevada petitioner was its president and only officer ivory ranch was subsequently reincorporated in the state of new york on date petitioner was its president and sole shareholder ivory land inc ivory land was incorporated in the state of nevada on date petitioner was its president secretary treasurer and director this corporation was a nominee corporation for petitioner an additional corporation ivory corp ivory was incorporated in the state of new york on date and was a nominee corporation for petitioner petitioner incorporated ivory tower holding corp ivory tower in the state of new york on date ivory tower was established as a holding_company for all of petitioner's other companies and was a nominee corporation for petitioner ivory land ivory ranch ivory and ivory tower did not file corporate federal_income_tax returns for the years in issue during the years in issue petitioner signed sale contracts deeds lease agreements and numerous other related documents needed to complete her business transactions and on some occasions authorized mr freidus to sign them on her behalf beginning in the 1970s petitioner employed edmund burns burns to handle her real_estate matters petitioner subsequently made burns her general counsel for all of her business transactions on a number of occasions burns received proceeds from the sales of petitioner's assets burns deposited these proceeds in his law firm's client escrow account along with deposits from other clients if these proceeds were to be held for a long time burns transferred the funds to an interest bearing account called the pierpont fund money market at morgan guaranty pierpont account the money market account was held under the identification_number of burns' law firm the fact of which petitioner was aware the account held only petitioner's funds and existed only for her benefit and her corporations' benefit with petitioner's consent burns disbursed money from her pierpont account and from her client escrow account to various third parties these disbursements were in partial satisfaction of petitioner's then existing business and personal liabilities only petitioner authorized disbursements from these accounts burns furnished petitioner with form_1099 each year for accrued interest from the pierpont account petitioner earned interest in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively during the years in issue an account in the name of ivory ranch was maintained at chase manhattan bank chase petitioner signed all of its disbursement checks ivory ranch's net deposits were as follows dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the checks petitioner drew upon this account were as follows dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively ivory land also maintained an account at chase its net deposits were as follows dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively petitioner drew checks upon this account in the following amounts dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner maintained an account at chase in her name during the years in issue net deposits into this account were as follows dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively at least dollar_figure of transfers into petitioner's account is directly traceable to transfers from ivory land and ivory ranch petitioner's account also received transfers of proceeds from petitioner's leases and horse-related activities in the following amounts dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively petitioner fully authorized mr freidus to act as her agent during the years in issue mr freidus from time to time requested that petitioner give him blank corporate checks affixed with petitioner's signature petitioner regularly acceded to his requests petitioner was aware of the expenditures and investments which included investments in real_estate and horses which mr freidus made on her behalf petitioner knew what checks were being written and what they were used for petitioner knew that mr freidus was using the checks to make investments on her behalf petitioner hoped that mr freidus would make good investments and earn profits petitioner would often discuss potential real_estate investments with mr freidus or burns if petitioner approved of a transaction she signed all the necessary documents petitioner knew of mr freidus' investment in horses but usually left the investment decisions to mr freidus when mr freidus would sell or lease a farm or a horse as her agent he discussed with petitioner the terms of the documents that she signed petitioner owned jumper horses during the years in issue petitioner's annual gross earnings from horse sales are as follows dollar_figure for a horse named nimmedor in dollar_figure for a horse named urtola and dollar_figure for a horse named gold falk in and dollar_figure for a horse named sebastian and dollar_figure for a horse named le val blanc in the purchaser of nimmedor donna furth paid the dollar_figure sale price by wire transfer to an ivory ranch account at chase the proceeds from the remaining horse sales were deposited into an account belonging to petitioner's broker and trainer margie goldstein the net_income or loss from petitioner's horse-related activities were as follows dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively on date petitioner negotiated the sale of her carat diamond the golden maharajah petitioner had originally purchased the golden maharajah for dollar_figure prior to her marriage to mr freidus she sold the golden maharajah for dollar_figure million burns deposited the dollar_figure million into his firm's client escrow account he then paid dollar_figure to various third parties dollar_figure of which was disbursed to the account of ivory land and transferred dollar_figure into petitioner's pierpont account mr freidus was not involved in the sale of the golden maharajah petitioner sold picasso ceramic pieces on date for dollar_figure burns deposited the dollar_figure into his firm's client escrow account burns disbursed these funds in accordance with petitioner's instructions to various third parties including sotheby's phillips international corporation and ivory land mr freidus gave no directions regarding the sale of the picasso ceramics or the distribution of the sale proceeds on date petitioner sold picasso ceramic pieces for dollar_figure once again the sale proceeds were deposited into the client escrow account of burns' law firm petitioner directed burns to deposit dollar_figure into petitioner's pierpont account and to transfer dollar_figure to ivory land and dollar_figure to sotheby's financial services petitioner purchased a number of art works by using personal checks charge cards and loan proceeds from sotheby's the costs of her art purchases were as follows dollar_figure dollar_figure and dollar_figure in the taxable years and respectively in and petitioner borrowed a total of dollar_figure from sotheby's petitioner partially repaid these loans with the following amounts disbursed from the ivory land account dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively petitioner also used funds from the ivory land account to buy various art works from christie's as follows dollar_figure dollar_figure and dollar_figure in and respectively petitioner retained bhisner lubin on date to prepare her and her corporate nominees' and tax returns ehisner lubin made repeated requests for records and information to complete petitioner's individual and corporate tax returns petitioner failed to provide eisner lubin with adequate_records and documentation to prepare the returns for petitioner and her nominee corporations for the years in issue petitioner did not timely pay eisner lubin for services rendered in their attempt to prepare petitioner's income_tax returns for the taxable years and petitioner's delinquency in paying eisner lubin for their services for the and prior taxable years had also been an ongoing problem petitioner received a letter from hisner lubin dated date stating that efisner lubin had discontinued preparation of her tax returns for the earlier years and would not resume work until fees in arrears had been satisfied anda retainer of dollar_figure was paid payments totaling dollar_figure were made during and to eisner lubin for professional services eisner lubin performed an additional dollar_figure worth of services for which petitioner was billed eisner lubin did not prepare any requests for extension or tax returns for petitioner or any of the nominee corporations for any year subsegquent to opinion the sole issue for decision is whether petitioner is liable for the additions to tax for fraud under sec_6653 b a and b for the taxable_year and sec_6653 for the taxable_year and the additions to tax for fraudulent_failure_to_file timely income_tax returns under sec_6651 for the and taxable years sec_6653 a and sec_6653 as in effect respectively for the and returns in this case impose an addition_to_tax equal to percent of the portion of the underpayment which is attributable to fraud sec_6653 b b as in effect for imposes a further addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to fraud if any portion of the underpayment is attributable to -- - fraud then the entire amount of the underpayment is to be treated as attributable to fraud except for any portion of the underpayment which the taxpayer establishes is not due to fraud see sec_6653 in order for the additions to tax for fraud under sec_6653 to apply respondent must prove by clear_and_convincing evidence that an underpayment exists and that some portion of such underpayment is due to fraud see sec_7454 rule b 99_tc_202 sec_6651 imposes an addition_to_tax equal to percent of the amount required to be shown on the return if a taxpayer fails to file within one month of the date prescribed that section further imposes an additional percent addition_to_tax for each month or fraction thereof during which such failure persists not to exceed percent in the aggregate if any failure_to_file a return is fraudulent sec_6651 increases the additions to tax imposed under sec_6651 to percent of the net amount of tax due for each month that the return is not filed up to a maximum of percent in this case respondent must prove under sec_6651 that petitioner's tax_liability for and exceeds her prepayment_credits and that her failure_to_file for each taxable_year was an attempt to evade tax see sec_7454 sec_665l1 a b rule b to determine whether petitioner's failure_to_file her return was fraudulent we apply the same elements used when considering the imposition of the addition_to_tax for fraud under former sec_6653 and present sec_6663 see 102_tc_632 the parties have stipulated that petitioner's income_tax deficiencies are dollar_figure dollar_figure dollar_figure and dollar_figure for the and taxable years respectively on the record before us we hold that respondent has established by clear_and_convincing evidence that petitioner has an underpayment for each of the years and and has a tax_liability exceeding her prepayment_credits for each of the taxable years and to prove fraudulent intent respondent must prove by clear_and_convincing evidence that the taxpayer intended to evade taxes that were believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes see 91_tc_874 tax_evasion need not be a primary motive but respondent may satisfy his burden by showing that a 'tax-evasion motive play ed any part' in petitioner's conduct id respondent must establish fraud for each taxable_year involved by clear_and_convincing evidence see 53_tc_96 the existence of fraud is a question of fact to be resolved upon examination of the entire record see 94_tc_654 recklitis v commissioner supra pincite fraud is never presumed but must be established by independent evidence see 55_tc_85 otsuki v commissioner supra pincite fraud may be proven by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available see recklitis v commissioner supra pincite 80_tc_1111 circumstantial evidence of fraud includes consistent and substantial_understatement of income failure to maintain adequate_records failure_to_file tax returns inconsistent or implausible explanations of behavior concealing assets and failure to cooperate with tax authorities see 796_f2d_303 9th cir affg tcmemo_1984_601 other badges_of_fraud include the failure to make estimated_tax payments extensive dealings in cash see recklitis v commissioner supra pincite the awareness of the obligation to file returns report income and pay taxes see 919_f2d_830 2d cir and failure to provide tax_return_preparers with complete and accurate information see 781_f2d_1566 11th cir affg tcmemo_1985_63 in this case petitioner has willfully failed to file timely tax returns for the and taxable years petitioner was fully aware of her obligation to file tax returns petitioner failed to maintain adequate_records of her income- producing activities the parties have stipulated that petitioner an experienced and sophisticated businessperson who maintained books_and_records for her art business and had regularly filed tax returns in the past failed to provide eisner lubin with complete and accurate records for the taxable years and despite repeated insistence that she do so in addition petitioner rather cavalierly failed to timely pay her accountants eisner lubin for their return preparation services for the and taxable years an ongoing problem petitioner's failure to pay effectively prevented preparation of petitioner's tax returns for these years petitioner had adequate funds in her pierpont account and in the accounts of her nominee corporations to pay eisner lubin petitioner knew that bisner lubin would cease tax_return preparation until petitioner satisfied fees in arrears and paid a dollar_figure retainer as bisner lubin's date letter indicated burns on behalf of petitioner finally paid eisner lubin in the fact that petitioner had sufficient funds to pay eisner lubin and knew that eisner lubin would cease work until paid further suggests a willful failure_to_file her and returns - - petitioner's failure_to_file her returns for the years and establishes a 4-year pattern of substantial and consistent understatements of income petitioner's explanations for her failure_to_file tax returns and provide her accountants with complete and accurate information are contradicted by the record petitioner asserts that her failure_to_file was caused by the subpoena issued to her in the collection action against mr freidus which interrupted the process of gathering information to submit her returns therefore petitioner maintains that her ultimate failure_to_file was caused by the disruption attendant to the collection action and not by an intent to defraud the government we disagree the record indicates that petitioner began producing documents in response to the subpoena on date since her and returns were due prior to this date the subpoena could not have caused a disruption in preparation of these tax returns furthermore the parties have stipulated that at no time was petitioner denied access to her records and that petitioner had custody of all original documents therefore petitioner's failure_to_file her tax returns cannot be attributed to the collection action against mr freidus petitioner's implausible explanation is a badge of fraud petitioner further argues that mr freidus frustrated her attempts to file by failing to produce necessary documents for her tax_return_preparers petitioner testified as follows q can you tell us why no return was filed in a well i went -- i did hire three different -- and they all got money but somehow it just never got done because mr freidus frustrated them didn't come up with -- q and can you explain what you mean by that a well he didn't come up with the things that were necessary he kept them and for me it was very difficult to start to go up the steps where they were kept in the files petitioner further asserts that mr freidus had overwhelming control_over finances and was abusive impeding her attempts to file her returns mr freidus testified that he had custody and control_over petitioner's financial documents located at dark hollow however the evidence fails to establish that mr freidus substantially impeded petitioner's attempts to file her tax returns mr freidus never denied petitioner access to her financial documents he never advised petitioner not to file her tax returns he never threatened petitioner with physical harm if she filed her tax returns according to petitioner's testimony it was too difficult for her to climb the steps to get her files even if we were to accept petitioner's excuse she could have easily requested her secretary annette pores or petitioner's caretaker johnny mongkauw to fetch relevant records furthermore petitioner has not presented evidence that mr freidus' behavior prevented petitioner from requesting extensions to file her tax returns since petitioner knew that she had the right to file requests for extensions to file her returns she must have deliberately chosen not to request the extensions therefore petitioner has failed to establish that mr freidus prevented her from timely filing her tax returns the failure to make estimated_tax payments supports a finding of fraud see bradford v commissioner f 2d pincite petitioner deliberately and consistently failed to pay estimated_taxes for all years in issue as evidenced by the fact that petitioner was fully aware of her obligation to estimate her tax_liability and make estimated_tax payments concealing assets coupled with a failure_to_file tax returns is a strong indication of fraud using her secret pierpont account accounts of third parties and nominee corporations petitioner employed a strategy designed to conceal assets from potential creditors including respondent assets in the pierpont account consisted mainly of proceeds from petitioner's income-producing activities the record shows that petitioner arranged to have the sale proceeds from the golden maharajah diamond and picasso ceramics wired into the pierpont accounts the funds were then disbursed per petitioner's instructions to various third parties including petitioner's nominee corporations assets in the pierpont account would be difficult to trace to petitioner because the account was held under the identification_number of burns' law firm we agree with burns' testimony at trial that the pierpont account effectively hid petitioner's assets from potential creditors including respondent petitioner asserts that a purpose of the pierpont account was to protect petitioner's assets from the consequences of voluntarily giving mr freidus blank signed checks drawn upon her corporate bank accounts the record however shows behavior inconsistent with petitioner's alleged purpose petitioner testified that she knew what checks were being written and what they were used for petitioner knew that mr freidus was using the checks to make investments on her behalf petitioner hoped that mr freidus would make good investments and earn profits petitioner would often discuss potential real_estate investments with mr freidus or burns if petitioner approved of a transaction she signed all necessary documents petitioner knew of mr freidus' investment in horses but she usually left the investment decisions to him if petitioner truly needed protection she could easily have canceled the checks or closed the corporate accounts she certainly would not have given mr freidus authority to invest on her behalf or have approved transactions entered into on her behalf had she not wished him to do so overall petitioner did not behave like a person needing protection from the spending habits of her husband moreover a substantial amount of proceeds from the sale of the golden maharaja diamond and the sale of picasso ceramics that were wired into the pierpont account were disbursed to petitioner's corporate accounts for instance petitioner disbursed dollar_figure to ivory land upon the sale of the golden maharaja in date petitioner also disbursed a total of dollar_figure to ivory land upon the sale of the picasso ceramics in june of on date when petitioner sold picasso ceramic pieces for dollar_figure petitioner directed burns to transfer dollar_figure to the ivory land account transferring these amounts from the safety of the secret pierpont accounts into the ivory land corporate account exposed the transferred amounts to the blank corporate checks in mr freidus' possession and is therefore inconsistent with petitioner's stated purpose of hiding assets from mr freidus due to petitioner's inconsistent behavior we conclude that protection from the consequences of voluntarily giving mr freidus blank signed checks drawn upon her corporate bank accounts was not a purpose of the pierpont account we further conclude that petitioner's inconsistent and implausible explanations of behavior are a badge of fraud petitioner notes on brief that the pierpont account was needed to prevent mr freidus from making unauthorized purchases on petitioner's behalf at art auctions however this self-serving assertion is not supported by the record petitioner's use of nominee corporations is further evidence of asset concealment see jones v commissioner tcmemo_1994_230 affd without published opinion 68_f3d_460 4th cir finding that a taxpayer's use of alter ego corporations to conduct personal as well as business transactions was evidence of asset concealment the record shows that the corporate accounts were mere repositories for proceeds derived from petitioner's income producing activities in addition to proceeds from sales of her golden maharajah diamond and picasso ceramics which were deposited into the ivory land account petitioner also deposited proceeds from horse sales into the ivory ranch account since petitioner's nominee corporations did not file returns tracing and attributing income to petitioner would be severely impeded petitioner argues that the corporations were formed solely to hold title to real_property and to insulate her from personal liability once again petitioner's assertion is contradicted by the record the parties have stipulated that the corporate accounts were used to pay petitioner's personal expenses petitioner also used corporate funds to invest in fine art and to harbor proceeds from income producing activities as noted above petitioner partially repaid loans from sotheby's with substantial amounts disbursed from the ivory land account petitioner also used funds from the ivory land account to buy various art pieces from christie's like the pierpont account we think petitioner used her corporate nominees to conceal assets further evidence of asset concealment is the fact that petitioner deposited proceeds from horse sales into an account belonging to petitioner's broker and trainer margie goldstein once again making it difficult for respondent to trace these proceeds to petitioner petitioner argues that her entire course of conduct fails to demonstrate that the deficiencies were due to an intent to evade taxes citing 398_f2d_1002 3d cir and nelon v commissioner tcmemo_1997_49 for support instead of supporting petitioner's position stoltzfus v united_states supra reinforces respondent's position in that case the court affirmed the judgment of the district_court denying the taxpayer's request for a refund of civil_fraud penalties imposed pursuant to sec_6653 of the code the taxpayer had failed to file returns from through like petitioner the taxpayer had extensive business experience a keen awareness of financial matters and was aware of his duty to file returns report income and pay taxes see id pincite the taxpayer's total gross_income for his taxable_year dictated the inference that he knew he owed taxes for that year in the case before us no inference is necessary because petitioner herself testified that had she prepared and filed tax returns for the and taxable years she would have owed taxes furthermore nelon v commissioner supra is distinguishable in that case the taxpayer a high school dropout and inexperienced in bookkeeping and financial matters operated a logging business as a sole_proprietorship the taxpayer's income from his logging business could easily be traced from the forms supplied by payers the taxpayer joined a tax_protester group and did not file tax returns under the belief that he was not subject_to federal_income_tax the commissioner asserted that the taxpayer was liable for the addition_to_tax for fraud contending that the following facts established fraud failure_to_file tax returns for consecutive years consistent failure to report substantial amounts of income failure to maintain books_and_records of his logging business failure to pay estimated_taxes and cashing rather than depositing checks derived from his logging business we held that the commissioner did not clearly and convincingly establish that the taxpayer's underpayment was due to fraud we stated that the record did not show any affirmative acts of concealment or misrepresentation so as to constitute fraud such as filing false information or attempting to mislead respondent id unlike the taxpayer in nelon v commissioner supra petitioner is an astute businessperson possessing adequate skill in maintaining adequate books_and_records furthermore petitioner acknowledges that she is under an obligation to file returns and pay federal income taxes petitioner's income is not easy to trace but rather difficult to establish due to her surreptitious use of secret accounts and nominee corporations therefore unlike nelon v commissioner supra the record here contains ample evidence of affirmative acts of concealment so as to constitute fraud overall in her extended testimony before us petitioner impressed us as being a strong-minded businesswoman fully capable of managing her affairs including the filing of accurate and timely tax returns based on the foregoing we hold that respondent has established by clear_and_convincing evidence that at least part of petitioner's underpayment for the taxable years and is attributable to fraud with the intent to evade tax we further hold that petitioner's failure_to_file her and tax returns is attributable to fraud because petitioner's failure - - to file was essential to her clandestine concealment of assets and various sources of income related thereto accordingly respondent's determination that petitioner is liable for the additions to tax under sec_6653 a and b for the taxable_year sec_6653 for the taxable_year and sec_6651 for the and taxable years is sustained to reflect the foregoing decision will be entered under rule
